Prospectus TRGRX May 1, 2011 T. Rowe Price Global Real Estate Fund A stock fund seeking capital appreciation and current income through investments in companies around the world engaged in the real estate industry. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Global Real Estate Fund 4 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 10 Useful Information on Distributions and Taxes 15 Transaction Procedures and Special Requirements 21 Account Maintenance and Small Account Fees 24 3 More About the Fund Organization and Management 26 More Information About the Fund and Its Investment Risks 28 Investment Policies and Practices 32 Disclosure of Fund Portfolio Information 39 Financial Highlights 40 4 Investing with T. Rowe Price Account Requirements and Transaction Information 42 Opening a New Account 43 Purchasing Additional Shares 46 Exchanging and Redeeming Shares 47 Rights Reserved by the Funds 49 Information About Your Services 50 T. Rowe Price Brokerage 52 Investment Information 52 T. Rowe Price Privacy Policy 51 T. Rowe Price 4 SUMMARY Investment Objective The fund seeks to provide long-term growth through a combination of capital appreciation and current income. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.70% Distribution and service (12b-1) fees 0.00% Other expenses 1.64% Total annual fund operating expenses 2.34% Fee waiver/expense reimbursement 1.29% b Total annual fund operating expenses after fee waiver/expense reimbursement 1.05% b a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. b T .Rowe Price Associates, Inc. has agreed (through April 30, 2013 ) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses , and acquired fund fees) that would cause the fund’s ratio of expenses to average net assets to exceed 1.05%. Termination of the agreement would require approval by the fund’s Board of Directors. Fees waived and expenses paid under this agreement (and a previous limitation of 1.05%) are subject to reimbursement to T.Rowe
